Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-13 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1-5, 7-10, 12, and 13 are amended
	- claims 14 and 15 are new
b.	This is a final action on the merits based on Applicant’s claims submitted on 09/09/2022.

Response to Arguments

Regarding claims 3 and 9 previously objected for informalities, claims 3 and 9 have not been amended according to the examiner's recommendation and thus the previous objection is still maintained.
Regarding Applicant's first arguments, see “Paragraph 15 of the Detailed Action appears to identify D5 as being both Astely and Hu, both of which being cited in the attached PTO 892. Applicant requests that the next action clarify the references cited in any rejection.” on page 14, filed on 09/09/2022, with respect to Foreign Patent WO2011/087417 have been fully considered but are persuasive. Although Astely and Hu are co-inventors for this foreign patent, all existing and future references to this document will be addressed as Hu et al. Foreign Patent WO2011/087417 (hereinafter “Hu”) for consistency.
Regarding Applicant's second arguments, see “In rejecting the previously pending claims, the Official Action cited to paragraphs in [546]-[547], [148] of MolavianJazi. However, while these paragraphs may be traced to MolavianJazi’s second provisional application 62/969,768, filed on 2020.02.04, these paragraphs are not supported by MolavianJazi’s first provisional application 62/899,139, filed on 2019.09.11. Thus, the effective date of paragraphs [546]-[547], [148] of MolavianJazi is 2020.02.04. Meanwhile, all features of Applicant’s claimed invention are supported by Applicant’s provisional application 62/933,230, filed on 2019.11.08. Because Applicant’s effective priority date of 2019.11.08 is before the effective date of 2020.02.04 of paragraphs [546]-[547], [148] of MolavianJazi, paragraphs [546]-[547], [148] of MolavianJazi are not prior art to Applicant’s claimed invention. Thus, all rejections are moot.” on page 15, 2nd para., filed on 09/09/2022, with respect to MolavianJazi’s first provisional application 62/899,139, filed on 2019.09.11, have been fully considered and are persuasive.
Firstly, the cited paragraphs [546]-[547] are not part of MolavianJazi’s provisional application 62/899,139 disclosure. They were extracted from the Applicant’s Specification and the Examiner used them to establish a basis for claim interpretation. The Examiner respectfully apologizes for the confusion. 
That section of the Office Action should be correctly written as: (the Applicant’s Specification does not describe any exception rule regarding the first plurality of PRACH preambles. It only describes the separation of 4-step PRACH preambles and 2-step PRACH preambles “For example, a PRACH preamble for the 4-step RACH procedure and a PRACH preamble for the 2-step RACH procedure may be separately configured/designated. For example, in both cases where RO sharing is allowed and is not allowed, the PRACH preamble for the 4-step RACH procedure and the PRACH preamble for the 2-step RACH procedure may be separately configured/designated.” Applicant’s Specification [546-547])
Secondly, Applicant’s arguments, with respect to MolavianJazi et al. US Pub 2021/0076384 not qualified as prior art, have been fully considered and are persuasive. Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Gao et al. US Pub 2022/0201766, claiming foreign application priority 2019-03-29 (hereinafter “Gao”).
Regarding Independent claims 1, 7, and 12 previously rejected under 35 U.S.C. § 103, Applicant's third arguments, see “wherein a first plurality of PRACH preambles, included in a plurality of PRACH preambles are mapped to a first plurality of PUSCH occasions among a plurality of PUSCH occasions, and wherein the PRACH preamble among a second plurality of PRACH preambles, unmapped to any of the plurality of PUSCH occasions, included in the plurality of PRACH preambles is available to be transmitted.” on page 15, filed on 09/09/2022, with respect to Jeon et al. US Pub 2020/0314917, claiming provisional application priority March 28, 2019 (hereinafter “Jeon”), in view of Anil et al. Foreign Patent WO2019/135654 (hereinafter “Anil”), and further in view of Ericsson NPL “Channel structure for two-step RACH”, 3GPP R1-1909122, Aug 26-30, 2019 (hereinafter “Ericsson”), have been fully considered but are moot, over the limitations of “wherein the PRACH preamble among a second plurality of PRACH preambles, unmapped to any of the plurality of PUSCH occasions, included in the plurality of PRACH preambles is available to be transmitted.” (underlined emphasis). Said limitations are newly added to the amended Claims 1, 7, and 12 and have been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly identified prior art teaching(s) from newly found reference Gao et al. US Pub 2022/0201766, claiming foreign application priority 2019-03-29 (hereinafter “Gao”), in combination with previously applied references Jeon, Anil, and Ericsson, thus rendering said Applicant’s arguments moot.

Claim Objections

Claims 3, 4, 9, and 10 are objected to because of the following informalities: undefined acronym. The acronym "DMRS" has not been defined in the claims. In respective parent claims 2 and 9, the first instance of  "demodulation reference signal" has been defined as “DM-RS”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 2, 4-8, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. US Pub 2020/0314917, claiming provisional application priority March 28, 2019 (hereinafter “Jeon”), in view of Anil et al. Foreign Patent WO2019/135654 (hereinafter “Anil”), of Ericsson NPL “Channel structure for two-step RACH”, 3GPP R1-1909122, Aug 26-30, 2019 (hereinafter “Ericsson”), and further in view of Gao et al. US Pub 2022/0201766, claiming foreign application priority 2019-03-29 (hereinafter “Gao”). 
Regarding claim 1 (Currently Amended)
Jeon discloses a method (“FIG. 16 shows an example of a two-step RA procedure.” [0337]) performed by a user equipment (UE) (i.e. “wireless device 110” in Fig. 3) in a wireless communication system (see Fig. 1), the method comprising:
receiving configuration information related to a message A (“The number/quantity of the one or more two-step RA configurations and one or more parameter values (e.g., payload size, MCS, and/or resource size) for each of the one or more RA configurations (e.g., one or more two-step RA configurations or other RA configurations) may depend on the content of a first message (e.g., MsgA)” [0565]) comprising a physical random access channel (PRACH) preamble and a physical uplink shared channel (PUSCH) (“a first transmission of one or more first messages (e.g., Msg A) comprising at least one random access preamble transmitted via one or more PRACH occasions and at least one transport block transmitted via one or more PUSCH occasions” [0368]) 
performing a 2-step random access procedure (“FIG. 16 shows an example of a two-step RA procedure. The two-step RA procedure may comprise an uplink (UL) transmission of a two-step Msg1 1620 that may comprise a random access preamble (RAP) transmission 1630 and one or more transport blocks transmission 1640, followed by a downlink (DL) transmission of a two-step Msg2 1650 that may comprise a response (e.g., random access response (RAR)) corresponding to the uplink transmission.” [0337]); and
wherein performing the 2-step random access procedure comprises:
transmitting the message A (“The two-step Msg1 1620 may be referred to as a message A (MsgA).” [0337]) based on the configuration information (“Msg1 1620 that may comprise a random access preamble (RAP) transmission 1630 and one or more transport blocks transmission 1640” [0337]; Fig. 16); and
in response to the message A, receiving a message B (“The two-step Msg2 1650 may be referred to as a message B (MsgB).” [0337]) comprising a random access response (RAR) (“a downlink (DL) transmission of a two-step Msg2 1650 that may comprise a response (e.g., random access response (RAR)) corresponding to the uplink transmission” [0337]),
Jeon does not specifically teach after performing the 2-step random access procedure, monitoring a physical downlink control channel (PDCCH) in an on duration based on configured discontinuous reception (DRX).
In an analogous art, Anil discloses after performing the 2-step random access procedure (i.e. “after successful reception of the RAR”), monitoring a physical downlink control channel (PDCCH) in an on duration (i.e. “OnDurationTimer”) based on configured discontinuous reception (DRX) (“If it is determined that OnDurationTimer or drx-InactivityTimer or drx-RetransmissionTimerDL or drx-RetransmissionTimerUL or ra-ContentionResolutionTimer is running at operation 2120, or that SR is transmitted on PUCCH and is pending at operation 2130, or that the PDCCH indicating the new transmission addressed to the C-RNTI of the MAC entity has not been received after successful reception of the RAR for CF RA at operation 2140, the UE performs the operation defined for 'Active Time,' i.e., the UE shall monitor PDCCH at operation 2150.) [247], page 45).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jeon’s method for two-step RACH to include Anil’s method for monitoring PDCCH in a DRX cycle in order to efficiently perform beam failure recovery (Anil [31], page 8). 
Jeon and Anil do not specifically teach wherein a scrambling sequence for scrambling the PUSCH is initialized based on a random access-radio network temporary identifier (RA-RNTI), a random access preamble identifier (RAPID) of the PRACH preamble, and a certain value, wherein the certain value is configured by a higher layer parameter.
In an analogous art, Ericsson discloses wherein a scrambling sequence for scrambling the PUSCH is initialized based on a random access-radio network temporary identifier (RA-RNTI) (“In order to have different scrambling sequences used for different msgA PUSCHs with different msgA preamble IDs, preamble-ID and some existing RNTI e.g. RA-RNTI can be used to generate nRNTI .” page 11, section 2.8  RNTI for msgA/B), a random access preamble identifier (RAPID) of the PRACH preamble (i.e. “preamble-ID”), and a certain value (“N0ID, N1ID,..., NM-1ID ∈ {0,1,...,65535}. NnSCIDID can be a function of Cell ID of current cell NcellID and preamble id PID of the preamble mapped to corresponding PUSCH occasion. The quantity nSCID ∈ {0,1} can be configured or fixed in specification.” section 2.5.2),
wherein the certain value (“N0ID, N1ID,..., NM-1ID ∈ {0,1,...,65535}” section 2.5.2) is configured by a higher layer parameter (as described in the instant application’s Specification “For example, N0ID, N1ID,..., NM-1ID ∈ {0,1,...,65535} may be given by higher layer parameters: scramblingID0, scramblingID1, and scrambling IDM-1 in higher layer signals, respectively.” [409]),
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jeon’s method for two-step RACH, as modified by Anil, to include Ericsson’s channel structure for two-step RACH in order to efficiently facilitate Msg A and Msg B transmissions in a two-step random access procedure (Ericsson, section 3 - Conclusion). 
Jeon, Anil, and Ericsson do not specifically teach wherein a first plurality of PRACH preambles, included in a plurality of PRACH preambles are mapped to a first plurality of PUSCH occasions among a plurality of PUSCH occasions, and wherein the PRACH preamble among a second plurality of PRACH preambles, unmapped to any of the plurality of PUSCH occasions, included in the plurality of PRACH preambles is available to be transmitted.
In an analogous art, Gao discloses wherein a first plurality of PRACH preambles, included in a plurality of PRACH preambles are mapped to a first plurality of PUSCH occasions (i.e. valid POs) among a plurality of PUSCH occasions (“configuring a physical uplink shared channel occasion (PO) resource pool required for data transmission and associated with preambles transmitted on all random access channel occasions (RO) in each same time domain or all ROs in each same random access channel (RACH) slot in each RACH period, the PO resource pool includes one or more data transmission resource POs; performing consecutive mapping between preambles on each RO and POs in the PO resource pool” [Abstract]; “sequentially performing mapping based on the preamble index, until mapping between the preambles on all the ROs and the POs is completed.” [0013]), and 
wherein the PRACH preamble among a second plurality of PRACH preambles, unmapped to any of the plurality of PUSCH occasions (i.e. invalid POs), included in the plurality of PRACH preambles is available to be transmitted (“and in response to remaining POs in the PO resource pool being insufficient to map all preambles transmitted on the ROs, configuring the remaining POs as invalid POs to which preambles are no longer mapped.” [Abstract]; “Solution 1: Based on that a corresponding PO is an invalid PO, skip the corresponding PO to map a preamble transmitted on an RO in the resource pool.” [0058]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jeon’s method for two-step RACH, as modified by Anil and Ericsson, to include Gao’s method for configuring random access resource, in order to efficiently complete random access procedures (Gao [0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Gao’s method for configuring random access resource into Jeon’s method for two-step RACH since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2 (Currently Amended)
Jeon, as modified by Anil, Ericsson, and Gao, previously discloses the method of claim 1, 
Ericsson further discloses wherein the configuration information comprises demodulation reference signal (DM- RS) configuration information regarding a DM-RS for the PUSCH (“DMRS sequence generation for msgA PUSCH” section 2.5),
wherein based on the DM-RS configuration information comprising code division multiplexing (CDM) group information (“When transform precoding is enabled, the same formula as for normal PUSCH is used for the msgA PUSCH DMRS sequence generation, a,u,v may be determined based on the preamble ID and/or the ID of the PRU.” Section 2.5.2, page 10) to configure one of two preconfigured group as a CDM group
(“A subset of antenna ports for msgA PUSCH transmission is constructed
first by including the first antenna port in each CDM group of the DMRS configuration in the subset (i.e. first “preconfigured group”)
then by including the second antenna port in each CDM group in the subset (i.e. second “preconfigured group”), and so on until the subset contains the desired number of ports.” section 2.5.1, page 9), 
a CDM group for the DM-RS in configured as the CDM group identified by the CDM group information (“For when transform precoding is enabled, for msgA PUSCH transmission, the reference-signal sequence r(n) may be generated according to clause 6.4.1.1.1.1 of 3GPP TS 38.211 V15.6.0 using:

    PNG
    media_image1.png
    50
    156
    media_image1.png
    Greyscale

where 
    PNG
    media_image2.png
    26
    56
    media_image2.png
    Greyscale
is given by clause 5.2.2 of 38.211 V15.6.0 with δ=1 ,and α, µ, ν may be determined based on the preamble ID and/or the ID of the PRU and a set of values for one or more of these 3 parameters.” Section 2.5.2, pages 9-10), and
wherein based on the information related to the PUSCH configuration not comprising the information related to the indication of the CDM group (“When transform precoding is disabled, same formula for normal PUSCH is used for the msgA PUSCH DMRS sequence generation, the nSCID can be a fixed value, and the NnSCIDID can be a function of cell ID, corresponding preamble ID, an index of the PRU, or the number of distinct PO sizes.” Section 2.5.2, page 9), the CDM group is configured as the two predetermined groups (“So a subset of antenna ports for msgA PUSCH transmission is constructed
by first including the first antenna port in each CDM group of the DMRS configuration in the subset (i.e. first “predetermined group”)
then including the second antenna port in each CDM group in the subset (i.e. second “predetermined group”), and so on until the subset contains the desired number of ports.
The ports in each CDM group occupy a set of subcarriers that is not occupied by other CDM groups.” Section 2.5.1).

Regarding claim 4 (Currently Amended)
Jeon, as modified by Anil, Ericsson, and Gao, previously discloses the method of claim 2, 
Ericsson further discloses wherein based on transform precoding for the PUSCH being disabled, two different identifiers (IDs) related to identifying a sequence for initialization of a pseudo-random sequence generator related to sequence generation of the DMRS are obtained based on two different higher layer parameters (“higher-layer parameter dataScramblingldentityPUSCH” section 2.8), respectively (“When transform precoding is disabled, same formula for normal PUSCH is used for the msgA PUSCH DMRS sequence generation, the nSCID can be a fixed value, and the NnSCIDID can be a function of cell ID, corresponding preamble ID, an index of the PRU, or the number of distinct PO sizes.” Section 2.5.2), and
wherein a scrambling ID (SCID) (“NnSCIDID can be a function of Cell ID of current cell NcellID and preamble id PID of the preamble mapped to corresponding PUSCH occasion” section 2.5.2) related to identifying indices of the two different IDs is determined based on the PRACH preamble (“In order to have different scrambling sequences used for different msgA PUSCHs with different msgA preamble IDs, preamble-ID and some existing RNTI e.g. RA-RNTI can be used to generate nRNTI. For example,
nRNTI = RA_RNTI + P_ID ;
where the RA_RNTI is calculated based on the PRACH resource used to transmit the msgA preamble, and the P_ID is the ID of msgA preamble.” Section 2.8).

Regarding claim 5 (Currently Amended)
Jeon, as modified by Anil, Ericsson, and Gao, previously discloses the method of claim 4, 
Ericsson further discloses wherein based on the transform precoding being enabled, one ID related to identifying the sequence for the initialization of the pseudo-random sequence generator is obtained based on a higher layer parameter (“For when transform precoding is enabled, for msgA PUSCH transmission, the reference-signal sequence r(n) may be generated according to clause 6.4.1.1.1.1 of 3GPP TS 38.211 V15.6.0 using:
r(n)=r(α,δ)u,v (n) 
n=0,1...,MPUSCHSC /2δ-1
where r(α,δ)u,v (m) is given by clause 5.2.2 of 38.211 V15.6.0 with δ=1 , and α, u, v may be determined based on the preamble ID and/or the ID of the PRU and a set of values for one or more of these 3 parameters. 
Proposal: When transform precoding is enabled, the same formula as for normal PUSCH is used for the msgA PUSCH DMRS sequence generation, α, u, v may be determined based on the preamble ID and/or the ID of the PRU.” Section 2.5.2).

Regarding claim 6
Jeon, as modified by Anil, Ericsson, and Gao, previously discloses the method of claim 4, 
Ericsson further discloses wherein the PRACH preamble is obtained from among a plurality of PRACH preambles (e.g. “preamble set1”, “preamble set3” in Fig. 4, section 2.4), and
wherein the SCID is determined based on mapping between the plurality of preambles and a PUSCH occasion for transmitting the PUSCH (“NnSCIDID can be a function of Cell ID of current cell NcellID and preamble id PID of the preamble mapped to corresponding PUSCH occasion” section 2.5.2).

Regarding claim 7 (Currently Amended)
Jeon discloses an apparatus (i.e. “wireless device 110” [0241]; Fig. 3) configured to operate in a wireless communication system, the apparatus comprising:
a memory (i.e. “memory 315” [0241]; Fig. 3); and
at least one processor (i.e. “processor 314” [0241]; Fig. 3) connected to the memory,
wherein the at least one processor is configured to:
receive configuration information related to a message A comprising a physical random access channel (PRACH) preamble and a physical uplink shared channel (PUSCH);
perform a 2-step random access procedure;
after performing the 2-step random access procedure, monitor a physical downlink control channel (PDCCH) in an on duration based on configured discontinuous reception (DRX); and
receive a physical downlink shared channel (PDSCH) based on the PDCCH,
wherein performing the 2-step random access procedure comprises:
transmit the message A based on the configuration information; and
in response to the message A, receive a message B comprising a random access response (RAR),
wherein a scrambling sequence for scrambling the PUSCH is initialized based on a random access-radio network temporary identifier (RA-RNTI), a random access preamble identifier (RAPID) of the PRACH preamble and a certain value,
wherein the certain value is configured by a higher layer parameter,
wherein a first plurality of PRACH preambles, included in a plurality of PRACH preambles, are mapped to a first plurality of PUSCH occasions among a plurality of PUSCH occasions,
wherein the PRACH preamble among a second plurality of PRACH preambles, unmapped to any of the plurality of PUSCH occasions, included in the plurality of PRACH preambles is available to be transmitted.
The scope and subject matter of apparatus claim 7 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 7 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 8 (Currently Amended)
The apparatus of claim 7, 
wherein the configuration information comprises demodulation reference signal (DM- RS) configuration information regarding a DM-RS for the PUSCH,
wherein the configuration information comprises DM-RS configuration information,
wherein based on the DM-RS configuration information comprising code division multiplexing (CDM) group information to configure one of two preconfigured group as a CDM group, a CDM group for the DM-RS in configured as the CDM group identified by the CDM group information, and
wherein based on the information related to the PUSCH configuration not comprising the information related to the indication of the CDM group, the CDM group is configured as the two predetermined groups.
The scope and subject matter of apparatus claim 8 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 8 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 10 (Currently Amended)
The apparatus of claim 8, wherein based on that transform precoding for the PUSCH being disabled, two different identifiers (IDs) related to identifying a sequence for initialization of a pseudo-random sequence generator related to sequence generation of the DMRS are obtained based on two different higher layer parameters, respectively, and
wherein a scrambling ID (SCID) related to identifying indices of the two different IDs is determined based on the PRACH preamble.
The scope and subject matter of apparatus claim 10 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 10 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 11
Jeon, as modified by Anil, Ericsson, and Gao, previously discloses the apparatus of claim 7, 
Jeon further discloses in Fig. 1 wherein the apparatus (e.g. “wireless device 110A”) communicates with at least one of a mobile terminal (e.g. “wireless device 110B”), a network (e.g. “gNB 122A”, “ng-eNB 134A”), or an autonomous driving vehicle other than a vehicle including the apparatus.

Regarding claim 12 (Currently Amended)
Jeon discloses a method (“FIG. 16 shows an example of a two-step RA procedure.” [0337]) performed by a base station (BS) (i.e. “base station 1 120A” in Fig. 3) in a wireless communication system (see Fig. 1), the method comprising:
transmitting configuration information related to a message A comprising a physical random access channel (PRACH) preamble and a physical uplink shared channel (PUSCH);
performing a 2-step random access procedure;
after performing the 2-step random access procedure, transmitting a physical downlink control channel (PDCCH) in an on duration related to discontinuous reception (DRX); and
transmitting a physical downlink shared channel (PDSCH) related to the PDCCH,
wherein performing the 2-step random access procedure comprises:
receiving the message A related to the configuration information; and
in response to the message A, transmitting a message B comprising a random access response (RAR),
wherein a scrambling sequence for scrambling the PUSCH is initialized based on a random access-radio network temporary identifier (RA-RNTI), a random access preamble identifier (RAPID) of the PRACH preamble and a certain value,
wherein the certain value is configured by a higher layer parameter,
wherein a first plurality of PRACH preambles, included in a plurality of PRACH preambles, are mapped to a first plurality of PUSCH occasions among a plurality of PUSCH occasions, and
wherein the PRACH preamble among a second plurality of PRACH preambles, unmapped to any of the plurality of PUSCH occasions, included in the plurality of PRACH preambles is available to be received.
The scope and subject matter of method claim 12 are similar to the scope and subject matter as claimed in claim 1. Therefore method claim 12 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 13 (Currently Amended)
Jeon discloses an apparatus (i.e. “base station 1, 120A” in Fig. 3; [0228]) configured to operate in a wireless communication system, the apparatus comprising:
a memory (i.e. “memory 322A” in Fig. 3; [0228]); and
at least one processor (i.e. “processor 321A” in Fig. 3; [0228]) connected to the memory,
wherein the at least one processor is configured to:
transmit configuration information related to a message A comprising a physical random access channel (PRACH) preamble and a physical uplink shared channel (PUSCH);
perform a 2-step random access procedure;
after performing the 2-step random access procedure, transmit a physical downlink control channel (PDCCH) in an on duration related to discontinuous reception (DRX); and
transmit a physical downlink shared channel (PDSCH) based on the PDCCH,
wherein performing the 2-step random access procedure comprises:
receive the message A based on the configuration information; and
in response to the message A, transmit a message B comprising a random access response (RAR),
wherein a scrambling sequence for scrambling the PUSCH is initialized based on a random access-radio network temporary identifier (RA-RNTI), a random access preamble identifier (RAPID) of the PRACH preamble and a certain value,
wherein the certain value is configured by a higher layer parameter,
wherein the configuration information comprises DM-RS configuration information,
wherein based on the DM-RS configuration information comprising code division multiplexing (CDM) group information to configure one of two preconfigured group as a CDM group, a CDM group for the DM-RS in configured as the CDM group identified by the CDM group information,
wherein a first plurality of PRACH preambles among a plurality of PRACH preambles are mapped to a first plurality of PUSCH occasions among a plurality of PUSCH occasions, and
wherein the PRACH preamble among the plurality of PRACH preambles except for the first plurality of PRACH preambles is available to be received in the 2-step random access procedure.
The scope and subject matter of apparatus claim 13 is drawn to the apparatus of using the corresponding method claimed in claim 12. Therefore apparatus claim 13 corresponds to method claim 12 and is rejected for the same reasons of obviousness as used in claim 12 rejection above.


Regarding claim 14 (New)
Jeon, as modified by Anil, Ericsson, and Gao, previously discloses the method of claim 1, 
Gao further discloses wherein the PUSCH included in the message A is unable to be transmitted in a PUSCH occasion among a second plurality of PUSCH occasions (“The UE performing the 2-step RACH first determines a time-frequency resource (RO) for PRACH transmission based on strength of a received downlink signal, randomly selects a to-be-transmitted preamble in a pre-configured preamble pool, and transmits required data (a UE in an idle state/inactive state needs to transmit control data, and a UE in a connected state may transmit partial user data) on a configured/pre-configured physical uplink shared channel (PUSCH) time-frequency resource PUSCH occasion (PO). Therefore, the preamble needs to be associated with the time-frequency resources required for data transmission, to ensure that the UE can know, after selecting the preamble, the required data is transmitted on which resource. A time-frequency resource required for transmission of a single piece of data is defined as a PO.” [0006]. In order to obtain the time-frequency resources PUSCH occasion (I.e. PO) required to transmit data, the preamble needs to be mapped/associated with a PUSCH occasion), unmapped to any of the plurality of PRACH preambles, included in the plurality of PUSCH occasions (and for invalid PUSCH occasion, because the mapping between the preamble and the PUSCH occasion does not take place, there are no time-frequency resources allocated and as a result the PUSCH included in the message A is unable to be transmitted in a PUSCH occasion).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view of Anil, Ericsson, Gao, and further in view of Hu et al. Foreign Patent WO2011/087417 (hereinafter “Hu”). 
Regarding claim 3 (Currently Amended)
Jeon, as modified by Anil, Ericsson, and Gao, previously discloses the method of claim 2, 
Ericsson discloses DMRS port determination in section 2.5.1 but Jeon/Anil/Ericsson/MolavianJazi do not specifically teach wherein a number of ports for the DMRS is determined in a set of {1, 2, 4}.
In an analogous art, Hu discloses wherein a number of ports for the DMRS is determined in a set of {1, 2, 4} (“For illustration purpose, we define the DM-RS ports as follows
• CDM group 1 : DM-RS ports 1/2/5/6
• CDM group 2: DM-RS ports 3/4/7/8,
.Math. CDM group 1 : DM-RS ports 1/2/5/7
• CDM group 2: DM-RS ports 3/4/6/8.” Lines 11-16, page 12 . One skilled in the art can easily adapt Hu’s teaching to come up with a DM-RS ports set of {1, 2, 4}).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jeon’s method for two-step RACH, as modified by Anil, Ericsson, and Gao, to include Hu’s method for transmitting DM-RS pattern, in order to improve performance (“Reference signals (RS), also called predefined training sequences/signals, are extensively applied in wireless communication systems with the aim to improve detection performance.” Hu, lines 4-6, page 2). Thus, a person of ordinary skill would have appreciated the ability to incorporate Hu’s method for transmitting DM-RS pattern into Jeon’s method for two-step RACH since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9 (Currently Amended)
The apparatus of claim 8, wherein a number of ports for the DMRS is determined in a set of {1, 2, 4}.
The scope and subject matter of apparatus claim 9 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 9 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view of Anil, Ericsson, Gao, and further in view of Islam et al. US Pub 2020/0267773 (hereinafter “Islam”) , claiming provisional application 62805730 priority 2019-02-14 (hereinafter “Islam”). 
Regarding claim 15 (New)
Jeon, as modified by Anil, Ericsson, and Gao, previously discloses the method of claim 1,
Jeon, Anil, Ericsson, and Gao do not specifically teach wherein the plurality of PRACH preambles are included in a first time duration, wherein the plurality of PUSCH occasions are included in a second time duration, and wherein the first time duration and the second time duration are respectively related to an association period related to mapping between at least one synchronization signal block and at least one PRACH occasion.
In an analogous art, Islam discloses wherein the plurality of PRACH preambles (“An association period may be a period of time that includes a set of one or more RACH preamble occasions (e.g., 615-a, 615-b, and 615-c) and a set of one or more RACH PUSCH occasions (e.g., 620-a, 620-b, and 620-c). For example, the timeline shown in FIG. 6 depicts a current association period, and a subsequent association period may occur later in time that has the same or a similar format as the association period depicted in FIG. 6.” [0196]) are included in a first time duration (i.e. “association period” between RACH preamble occasion and PUSCH occasions),
wherein the plurality of PUSCH occasions (“In such cases, UE 115 may select RACH resources based on other criteria. For example, UE 115 may determine that all RACH preamble occasions 615 and RACH PUSCH occasions 620 satisfy the time gap thresholds in a subsequent association period, and select an SSB 610 (e.g., SSB 610-b) and associated RACH message occasions (e.g., RACH preamble occasion 615-b and RACH PUSCH occasion 620-b) based on whether SSB 610 satisfies a signal strength threshold (e.g., RSRP threshold).” [0196]) are included in a second time duration (i.e. “subsequent association period” between SSB and RACH preamble occasions), and
wherein the first time duration and the second time duration are respectively related to an association period related to mapping between at least one synchronization signal block and at least one PRACH occasion (“select an SSB 610 (e.g., SSB 610-b) and associated RACH message occasions” [0196]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jeon’s method for two-step RACH, as modified by Anil, Ericsson, and Gao, to include Islam’s random access channel procedure selection scheme, in order to reduce the latency associated with the random access procedure (Islam [0018]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Islam’s random access channel procedure selection scheme into Jeon’s method for two-step RACH since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464